GOLDEN EAGLE INTERNATIONAL, INC.


SERIES B CONTINGENT CONVERTIBLE PREFERRED
STOCK SUBSCRIPTION AGREEMENT


THE SERIES B STOCK BEING OFFERED BY GOLDEN EAGLE INTERNATIONAL, INC. HEREUNDER
HAS NOT BEEN REGISTERED UNDER THE SERIES A STOCK ACT OF 1933 OR APPLICABLE STATE
BLUE SKY OR SECURITIES LAWS AND IS OFFERED UNDER AN EXEMPTION FROM THE
REGISTRATION PROVISIONS OF SUCH LAWS. THESE SECURITIES CANNOT BE SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE
RESTRICTIONS ON TRANSFER CONTAINED IN THIS STOCK SUBSCRIPTION AGREEMENT AND
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.


NOTE: By considering an investment in Golden Eagle International, Inc., as
described herein, you are representing, and by executing this Subscription
Agreement, you represent and warrant, that you are an “accredited investor” as
that term is defined in Section 2(a)(15) of the Federal Securities Act of 1933
(the “1933 Act”) and Rule 215 thereunder, and in Rule 501(a) of Regulation D
under the 1933 Act,.


This Subscription Agreement (“Subscription Agreement” or “Agreement”) is for the
completion of an offering of securities (the “Offering”) by Golden Eagle
International, Inc. (the “Company”) to Golden Eagle Mineral Holding,
Inc. (“GEMH” or “you”), pursuant to Sections 4(2) and 4(6) of the 1933 Act and
Rule 506 of Regulation D thereunder. The following summarizes the Offering to
the Investor:


•
Offering: 936,960 shares of Series B Contingent Convertible Preferred Stock for
a price of $1.00 per share, of which $936,959.88 will be invested on the date
that this Agreement through the satisfaction of GEMH’s promissory notes, or
other debt instruments, which are attached hereto, marked as Exhibit “A” and by
this reference are made a part hereof, and the exchange of those debt
instruments for Series B Contingent Convertible Preferred Stock.




•
Series B Stock: Each share of the Company’s Series B Convertible Preferred Stock
(“Series B Stock”), is convertible into the Company’s Common Stock in accordance
with the provisions contained in the Certificate of Designation of Preferences
and Rights of the Series B Stock (“Designation”). The Series B Stock has
significant transferability restrictions imposed by SEC Rule 144.

 

•
Total offering: $936,959.88 maximum (there is no minimum total investment). The
Company may use all funds as invested in its own discretion, regardless of
whether the Company has sufficient funds to pursue its proposed operations (as
described in the Company’s reports filed under the Stock Exchange Act of 1934
(the “1934 Act Reports”).

 
 
 

--------------------------------------------------------------------------------

 
 

•
Use of Proceeds: The entire Offering proceeds, which result from the exchange of
currently existing debt owed by the Company to GEMH, have been used, or are
currently being used, by the Company for working capital and general corporate
expenses.



This Subscription Agreement is offered for the purpose of GEMH considering the
ramifications of its investment in the Offering as described above. If after
reviewing this Subscription Agreement and other relevant documents with the your
legal, financial, tax and investment advisors as you deem appropriate you elect
to purchase Securities, please complete the following:


By executing this Agreement and returning it to the Company, you further agree
that your investment is being made entirely on the terms and conditions stated
herein and in the documents attached hereto. You understand that this
Subscription Agreement is not binding until the Company accepts it in writing.


Caveat: Certain statements contained herein and included in other documents
which have been given to you (including the Company’s reports filed pursuant to
the requirements of the 1934 Act) using the terms “may,” “expects to” and other
terms denoting future possibilities, are forward-looking statements. We cannot
guarantee the accuracy of these statements as they are subject to a variety of
risks, which are beyond our ability to predict or control. These risks may cause
actual results to differ materially from the projections or estimates given to
you. These risks include, but are not limited to, the possibility that the
described operations or other activities will not be completed on economic
terms, if at all. Our contemplated operations are attendant with high risk.
There can be no assurance that we will succeed in operating our contemplated
business, and it is important that each person considering and investment
pursuant to this Subscription Agreement understands the significant risks, which
accompany the proposed conduct of our future operations.


In connection with your proposed purchase of the Series B Stock, you further
represent as follows:


1.    You understand that an investment in the Series B Stock is one of
significant risk, and there can be no assurance that the Series B Stock, or the
common stock into which it is convertible, will ever be valuable, or that the
Company will ever be able to actually receive the support and favorable vote of
a majority of its shareholders to authorize the increase of its common stock.
You understand that currently the Company has no available common stock and that
it has reached the limits of its currently authorized common stock. You further
understand that the Company will make its best efforts to seek and receive the
approval of a majority of its shareholders for an increase in its authorized
common stock sufficient to allow you to convert your Series B Stock into common
stock of the Company, but that the Company cannot guarantee such an outcome. If
the Company is unable to secure the approval of a majority of its shareholders
for an increase in its authorized stock, then you will remain the holder of
Series B Stock only. The risks associated with an investment of the Series B
Stock are those set out in this paragraph, as well as those that are set forth
in the Company’s 1934 Act Reports filed with the U.S. Securities and Exchange
Commission and available on its EDGAR electronic filing service, or also
available through the Company website, www.geii.com, or have been made available
to you from the Company upon request. By signing this Subscription Agreement,
you represent and warrant to the Company that you are familiar with, and are
willing to accept, all such risks.
 
 
2

--------------------------------------------------------------------------------

 


2.    You acknowledge that you may lose your entire investment in the Series B
Stock. You hereby represent that an investment in the Series B Stock is a
suitable investment for you, taking into consideration the restrictions on
transferability and the other considerations affecting the Series B Stock and
the Company as described herein, and in the documents included with this
Subscription Agreement and in the due diligence investigation that you have
made.


3.    You will acquire the Series B Stock for your own account and not on behalf
of any other person or entity. You will acquire the Series B Stock for
investment purposes and not for resale or distribution to any other person.


4.    You are not aware of the payment of any commission or other remuneration
to any person in connection with the execution of this transaction or the
purchase of the Series B Stock.


5.    We have provided you with access to the Company’s 1934 Act Documents,
disclosure on the Company’s website, press releases, and updated information.
You are aware that, unless the Company is able to raise a substantial amount of
money, the Company may not be able to continue in business. Currently the
Company is not able to pay all of its debts as they have become due. Your debt
is an example of this problem. We have given you the opportunity to ask
questions of and to receive answers from us about the terms and conditions of
this Offering, and we also have given you the opportunity to obtain any
additional information regarding the Company, which we possess or can acquire
without unreasonable effort or expense including (without limitation) all
minutes of meetings of our Board of Directors or committees, and other relevant
documents you have requested. We have also given you the opportunity to speak
with our independent auditors, and you have done so to the extent you have
deemed it to be necessary or appropriate. In addition, you have made such other
financial or other inquiry as you have deemed necessary or appropriate in the
conduct of your due diligence investigation. You have not relied on due
diligence of any other party in connection herewith.


6.    You acknowledge and understand, however, that we have not authorized any
person to make any statements on our behalf, which would in any way contradict
any of the information that we have provided to you in writing, including the
information set forth in this Subscription Agreement or in the 1934 Act
Documents. You further represent to the Company that you have not relied upon
any such representations regarding the Company, its business or financial
condition or this transaction in making any decision to acquire the Series B
Stock. If you become aware of conflicting information, you will discuss this
with us.


7.    Your present financial condition is such that it is unlikely that it would
be necessary for you to dispose of the Series B Stock in the foreseeable future.
You further understand and agree that:
 
 
3

--------------------------------------------------------------------------------

 
 

 
a.
Neither the Series B Stock nor the shares of common stock issuable upon
conversion of the Series B Stock have been registered under the Series A Stock
Act of 1933 or any state or foreign securities laws and, consequently are and
will continue to be restricted securities within the meaning of Rule 144
promulgated under the 1933 Act and applicable state statutes;




 
b.
You cannot resell the Series B Stock or the shares of common stock issuable upon
conversion of the Series B Stock unless they are registered under the 1933 Act
and any applicable state securities laws or unless an exemption from the
registration requirements is available;




 
c.
As a result, you must bear the economic risks of the investment in the Series B
Stock and the shares of common stock issuable upon conversion of the Series B
Stock for an indefinite period of time;




 
d.
The Company is the only person that may register the Series B Stock or the
shares of common stock issuable upon conversion of the Series B Stock under the
1933 Act and state securities statutes, and we have not made any representations
to you regarding any possible future registration of the Series B Stock or
compliance some exemption under the 1933 Act;




 
e.
You will not sell or attempt to sell the Series B Stock or the shares of common
stock issuable upon conversion of the Series B Stock without registration under
the 1933 Act and any applicable state securities laws, unless exemptions from
such registration requirements are available and the undersigned has satisfied
the Company that an exemption is available for such sale;




 
f.
The Company has the right to issue instructions to its transfer agent to bar the
transfer of any of the certificates representing the Series B Stock and the
shares of common stock issuable upon conversion of the Series B Stock except in
accordance with the 1933 Act; and




 
g.
You consent to the placement of an appropriate restrictive legend or legends on
any certificates evidencing the Series B Stock and any certificates issued in
replacement or exchange therefor, as well as any certificates issued
representing the shares of common stock issuable upon conversion of the Series B
Stock.



8.    You have reviewed this Subscription Agreement and all information you have
obtained regarding the Company, its proposed business, assets, management,
financial condition, capitalization and share ownership and plan of operations
with your legal, financial, tax and investment advisors to the extent that you
have determined that it is appropriate or necessary for you to do so prior to
committing to make an investment herein. Your review has included (without
limitation) the following documents:



 
a.
The Company’s articles of incorporation, including amendments thereto, and
bylaws;

 
 
4

--------------------------------------------------------------------------------

 
 

 
b.
The Designation;




 
c.
Minutes of meetings or Statements of Consents of the Company’s Board of
Directors;




 
d.
The Company’s 1934 Act Documents; and




 
e.
Such other documents as you or your advisors have determined appropriate.

 
9.    You represent and warrant that you have reviewed a the way in which your
original loan proceeds were used, which loan you are now exchanging for Series B
Stock in the Company, and are satisfied with the use of proceeds and have no
objections thereto.


10.    We may amend or modify this Agreement only in writing signed by both you
and the Company. No evidence shall be admissible in any court concerning any
alleged oral amendment hereof.


11.    This Agreement binds and inures to the benefit of our respective
representatives, successors and permitted assigns.


12.    Each of us hereto agrees for ourselves and our successors and permitted
assigns to execute any and all further instruments necessary for the fulfillment
of the terms of this Agreement.


13.    You acknowledge that the Company is relying on the accuracy of the
representations and warranties you are making in this Agreement, and you agree
to indemnify the Company, and to hold us harmless from and against any and all
liability that may result to us (including court costs and attorneys’ fees) as a
result of any of your representations or warranties being materially inaccurate,
incomplete or misleading.


14.    You acknowledge that you have reviewed the definition of the term
“accredited investor” as set forth following your signature and you represent
and warrant to us that you are an “accredited investor.”


15.    This Agreement is made under, shall be construed in accordance with and
shall be governed by the laws of the State of Colorado.


16.    This Agreement is not effective unless and until it is accepted in
writing by the Company, regardless whether the Company has received or deposited
the subscription amount.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, subject to our acceptance, you have completed this
Subscription Agreement and tendered payment as set forth above to evidence your
commitment to purchase the Series B Stock on the terms, and with the
representations and warranties set forth above.
 

        (Investor)  
   
   
  Date: June 27, 2007 By:   /s/ J. Miguel Monroy, M.D.  

--------------------------------------------------------------------------------

Golden Eagle Mineral Holding, Inc.

 

Name: J. Miguel Monroy, M.D.  Title: President  Address:    Chancery Court   
Leeward Highway 
 
Providenciales, Turks and Caicos Islands 
Tax ID #: n/a 



Form (circle one): individual (corporation) partnership ltd.liab.co. trust
other_______________


SUBSCRIPTION ACCEPTED AND RECEIPT OF CONSIDERATION ACKNOWLEDGED:

        GOLDEN EAGLE INTERNATIONAL, INC.  
   
   
  June 27, 2007 By:   /s/ Terry C. Turner  

--------------------------------------------------------------------------------

Terry C. Turner, President

 
 
6

--------------------------------------------------------------------------------

 


DEFINITION OF “ACCREDITED INVESTOR”


Section 2(15) of the 1933 Act:


(15) The term “accredited investor” shall mean B


(i) a bank as defined in section 3(a)(2) of the Act whether acting in its
individual or fiduciary capacity; an insurance company as defined in section
2(13) of the Act; an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in section 2(a)(48) of
that Act; a Small Business Investment Company licensed by the Small Business
administration; or an employee benefit plan, including an individual retirement
account, which is subject to the provisions of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, insurance company,
or registered investment advisor; or


(ii) any person who, on the basis of such factors as financial sophistication,
net worth, knowledge, and experience in financial matters, or amount of assets
under management qualifies as an accredited investor under rules and regulations
which the Commission shall prescribe.
 
 
7

--------------------------------------------------------------------------------

 


Rule 215. Accredited Investor


The term “accredited investor” as used in section 2(15)(ii) of the Securities
Act of 1933 shall include the following persons:


(a) Any savings and loan association or other institution specified in section
3(a)(5)(A) of the Act whether acting in its individual or fiduciary capacity;
any broker or dealer registered pursuant to section 15 of the Securities and
Exchange Act of 1934; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in section 3(21) of
such Act, which is a savings and loan association, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;


(b) Any private business development company as defined in section 202(a)(22) of
the Investment Advisors Act of 1940;


(c) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;


(d) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;


(e) Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000;


(f) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;


(g) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii); and


(h) Any entity in which all of the equity owners are accredited investors.


Guidelines for Calculating Net Worth:


Any valuation of a residence included in the calculation of net worth must be
based on an appraisal obtained by the Investor in connection with obtaining a
loan secured by such residence.
 
 
8

--------------------------------------------------------------------------------

 


Marketable securities owned by the Investor included in the calculation of net
worth must be based on a recent market value, with appropriate discounts for
lack of marketability if the securities represent greater than a 10% interest in
the issuer, if the securities are “restricted shares” or subject to any
contractual or other restriction, if the securities are thinly traded, or for
other appropriate reasons.


Any valuation of any other asset with a value in excess of $100,000 must be
based on an independent valuation or appraisal.
 
Guidelines for Calculating Net Income:


For the purposes of determining whether an Investor is an “accredited investor,”
net income must be calculated based on its adjusted gross income as reported to
the Internal Revenue Service (for U.S. taxpayers) or other similar measure (for
non-U.S. taxpayers).


Substantiation of Net Worth and Net Income:


Golden Eagle International, Inc. (the “Company”) is relying on the accuracy of
each Investor’s representations and warranties with respect to its status as an
accredited investor. The Company is aware that personal financial matters are
private and confidential, and will endeavor to maintain all information
contained in the subscription agreement or otherwise obtained confidential. In
case of any question, however, the Company may request substantiation of the
Investor’s status by discussing the issue with the Investor’s banker, attorney,
accountant, or investment advisor. If questions develop, the Company will
contact the Investor before seeking any independent confirmation.
 
 
9

--------------------------------------------------------------------------------

 
 